DETAILED ACTION
This Non-Final Office action is in response to Applicant’s response on 04/08/2022.  Claims 11-20 are pending.  The earliest effective filing date of the present application is 02/12/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an organizationally unique QR code generation engine” in line 11 (see similarly “means for” limitation in claim 20), where this engine is the generic placeholder that develops QR codes, and is not modified by sufficient structure.  
“a policy complaint onboarding engine” in claim 11(and similarly “means for” limitation in claim 20, where this engine performs the function of onboarding, and is not modified by sufficient structure to perform the function.
“a QR code physical display set incorporation engine” in claim 11 (and similarly for the “means for” limitation in claim 20), where this engine performs the function of incorporating data, and is not modified by sufficient structure.  
“a QR code scan instance event capture engine” in claim 11 (and similarly for the “means for” limitation in claim 20), where this engine performs the function of obtaining data, which is not modified by sufficient structure.  
“a QR code scan instance parameter value attribution engine” in claim 11 (and similarly for the “means for” limitation in claim 20), where this engine performs the function of associating data with other data, which is not modified by sufficient structure.  
“a QR code scan instance parameter operational analytics engine” in claim 11 (and similarly the “means for” limitation of claim 20) where this engine performs using data to perform analytics, and which is not modified by sufficient structure.  
Accordingly, the examiner refers to Applicant’s originally-filed Specification at [0031] which states that “an engine includes one or more processors or a portion thereof.”  The examiner has also applied this same interpretation to the “means for” limitations.  Accordingly, all of the engines/means for could be the same processor, or many processors.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a UID” in line 7.  This renders the claim indefinite because “an organizationally unique identifier (UID)” was recited prior to this in claim 11 line 4.  Accordingly, the second and other recitations of “a UID” should be preceded by “the” such as “the UID” or the like.  The scope of the claim is therefore unascertainable.  Appropriate correction is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2018/0046993 to Diamond et al. (“Diamond”).
With regard to claims 11 and 20, Diamond discloses the claimed system comprising: 
 	an organizationally unique Quick Response (QR) code generation engine configured to develop one or more Quick Response (QR) codes for an organization, the QR codes being associated with an organizationally unique identifier (UID) (see e.g. [0020], [0027] where bartender (employee) of bar (organization); [0029] unique barcode/QR code is generated for the unique identifier of the bartender and for the organization; [0030]); 
 	a policy compliant onboarding engine configured to onboard, in association with at least one of the one or more QR codes, a person, location, or device associated with the organization and having a UID (see [0027] registration of the bartender receiver); 
 	a QR code physical display set incorporation engine configured to incorporate the QR codes into a set of physical QR code displays (under the broadest reasonable interpretation the claimed “set” is simply a single QR code; see e.g. Fig. 2, where the barcode can be a QR code as well); 
 	a QR code scan instance event capture engine configured to obtain an event 31Docket No. TIPG-0001.USO1 record in association with a QR code scan instance (see e.g. [0029] where the bartender’s QR code is scanned in an instance by the sender, “The application then scans the barcode of the bartender. The application on the sender's smartphone sends the scanned information to the system over a Wi-Fi or cellular connection. The system uses this information to search its user database and determine the identity of the bartender.”); 
 	a QR code scan instance parameter value attribution engine configured to: use operational intelligence to associate event parameter values of the event record with the UID of the person, location, or device (see [0029-30] The application then scans the barcode of the bartender. The application on the sender's smartphone sends the scanned information to the system over a Wi-Fi or cellular connection. The system uses this information to search its user database and determine the identity of the bartender.  After the bartender is identified by the system, the system responds by sending non-private identifying information about the bartender to the sender's smartphone in order to allow the sender to confirm that the right person was identified by the system.); 
 	attribute QR code scan instance parameter values associated with the QR code scan instance in accordance with organizational rules (see [0030]); 
 	a QR code scan instance parameter operational analytics engine configured to use the event record to perform operational analytics (see [0031]).   

With regard to claim 12, Diamond further discloses where the operational analytics comprise one or more of transactional (see [0031]), predictive, and performance analytics (see [0031]).  

With regard to claim 13, Diamond further discloses where the QR code scan instance parameter operational analytics engine is configured to provide a map of activity for certain types of events (see [0020] In this embodiment, the receiver is identified through a piece of unique non-private identifying information by inputting a code (e.g., manually inputting a code or scanning a barcode or QR code) or capturing an image or other biometric information. The application uses the non-private identifying information to look up the receiver in the system's database of registered users. The application displays a picture and the first name of the person from the database that is determined to be receiver so that the sender can confirm that it is the correct person., where this type of event is a transaction between party A (receiver) and party B (sender), and where the map of activity is the activity that occurs after the scan such as displaying a picture to the sender, etc.).  

With regard to claim 14, Diamond further discloses where the QR code scan instance parameter values comprise one or more of a monetary amount, feedback (see [0020] The application displays a picture and the first name of the person from the database that is determined to be receiver so that the sender can confirm that it is the correct person.), responses to survey questions, a rating of a person associated with the organization, and a rating of the organization.  

With regard to claim 15, Diamond further discloses where the at least one of the one or more QR codes is associated with a person (see e.g. [0020], [0027] where bartender (employee) of bar (organization); [0029] unique barcode/QR code is generated for the unique identifier of the bartender and for the organization; [0030]) and the QR code scan instance parameter values include a monetary amount, the QR code scan instance parameter value attribution engine being configured to: transfer the monetary amount to a bank account associated with the person; or notify a payroll system of the organization of the monetary amount and disburse the monetary amount to the person through the payroll system (see e.g. [0022] [0023] [0029]).  

With regard to claim 16, Diamond further discloses where the UID of the person, location, or device is associated with a group or division of the organization (associated with the bar of the organization), the QR code scan instance parameter value attribution engine being configured to attribute the QR code scan 32Docket No. TIPG-0001.USO1 instance parameter values associated with the QR code scan instance to the group or division (see above).  

With regard to claim 17, Diamond further discloses where the at least one of the one or more QR codes is associated with a person, the QR code scan instance event capture engine being configured to determine a location of the person through one or more of facial recognition, geolocation using a device of the person, and radio frequency identification (RFID) (see e.g. [0039], [0040]).  

With regard to claim 18, Diamond further discloses where the set of physical QR code displays comprises one or more of a nametag of a person (see e.g. Fig. 2, “TIP-MATE JOHN” with QR code), a sign associated with a particular location, a sign deployed at a particular location, and a sticker affixed to a device.  

With regard to claim 19, Diamond further discloses where the QR code scan instance event capture engine is configured to direct a customer associated with the QR code scan instance to a web- based interface, the code scan instance parameter values being input by the customer using the web-based interface (see Figs. 3-5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687